Exhibit 10.25

September 26, 2007

Mr. Michael D. Schoeb

3333 N. 6th Street

Wausau, WI 54403

Dear Mike,

I am pleased to extend to you an offer of employment as President and Chief
Operating Officer of Alliance Laundry Systems LLC (together with its affiliates
“Alliance Laundry Systems” or the “Company”). This letter outlines the basic
provisions and conditions of your employment offer as well as standard
stipulations that apply to all Company employees. This offer also includes the
supplemental items outlined in the attached Alliance Laundry: Management
Employment Term Sheet.

The summary of this offer is as follows:

 

  •  

Your employment with Alliance Laundry Systems will begin as soon as possible on
a mutually agreed upon date.

 

  •  

Should you accept our offer, your starting salary will be $27,562.50 per month,
which is equivalent to $330,750 per year.

 

  •  

You are eligible for relocation assistance as outlined in the enclosed
Relocation Policy. It is an expectation of the Company that you will market your
residence in Wisconsin as soon as possible, so that your relocation is completed
no later than March 1, 2008. Should the “cost basis” for your home be more than
the actual selling price, the Company will reimburse you for up to one-hundred
thousand dollars ($100,000) of said difference, which will be “grossed-up” to
help offset the tax impact of such proceeds. The “cost basis” is defined as your
original actual purchase price plus appreciating enhancements – not including
routine maintenance and upkeep. In consideration of receiving these relocation
benefits, you are required to sign the enclosed Relocation Expense Agreement.



--------------------------------------------------------------------------------

  •  

You will be eligible for four (4) weeks of vacation. For 2007 you will earn
prorated vacation. You will also be entitled to paid holidays according to the
Company holiday policy.

 

  •  

You will also be eligible for the other Company benefit programs as outlined in
the enclosed benefit summary. This benefit package includes health and dental
insurance coverage available on your first day of employment.

 

  •  

This offer is contingent on you providing proof of your ability to work in the
United States under the provisions of the Immigration & Reform Control act and
your successful passing of Alliance Laundry Systems’ pre-employment screening
process. This process includes, but is not limited to, a criminal background
check, employment/education verification, reference checks and a
company-sponsored drug screen at a facility selected by the Company.

 

  •  

It is a condition of employment that you agree that all inventions, patents, and
information obtained or created regarding the design, manufacture, use, purchase
or sale of Company products are and shall be solely owned by Alliance Laundry
Systems. Likewise, as a further condition of your employment, you agree that any
and all confidential or proprietary information of Alliance Laundry Systems
shall not be disclosed by you to any third party unless you obtain prior
specific written authorization to do so by an officer of Alliance Laundry
Systems.

 

  •  

It is also a condition of employment that you read and become familiar with the
enclosed Alliance Laundry Systems’ Code of Business Conduct and Ethics and
acknowledge by signing the acknowledgement form and returning it to Human
Resources upon employment.

It is our expectation that you will invest a minimum of three-hundred thousand
dollars ($300,000) in an equity purchase.

As part of our Company Policy, I am required to notify you that employees are
employed at the will of the Company and are subject to termination at any time,
for any reason, with or without cause or notice. At the same time, such
employees may terminate their employment at any time for any reason.

We would like your decision on this offer by the close of business on Thursday,
October 4, 2007. In order to verify that you have accepted our offer of
employment, please sign the bottom of this letter and return one copy to our
Director of Human Resources in the enclosed envelope. You will also find a
second copy of this letter to retain for your records. As we discussed, specific
provisions of the offer are contingent upon the ALH Holdings Inc. Board of
Directors formally enacting the necessary corporate actions that are within its
purview.

 

Page 2 of 3



--------------------------------------------------------------------------------

Mike, we look forward to you joining Alliance Laundry Systems and becoming a
valued member of our team. If you have any questions regarding the benefit
programs or any of the points discussed above, please give me a call at
920-748-1730.

 

Sincerely,

/s/ Thomas F. L’Esperance

Thomas F. L’Esperance CEO and President Alliance Laundry Systems LLC

Offer Accepted:

 

/s/ Michael D. Schoeb

    9/27/2007 Signature     Date

 

Enclosures (5)   –   Alliance Laundry: Management Employment Term Sheet    
Salaried Benefit Summary     What to bring on your first day     Code of
Business Conduct and Ethics     Relocation Policy

 

Page 3 of 3



--------------------------------------------------------------------------------

September 25, 2007

Company Private

Alliance Laundry: Management Employment Term Sheet

Michael D. Schoeb

This term sheet summarizes certain principal terms with respect to the
employment of Mike Schoeb (“Executive”) by Alliance Laundry Systems (the
“Company”). This term sheet is an expression of intention only. No legally
binding obligations on any parties will be created until the Company has
completed its customary background checks and until appropriate documents in
final form are executed regarding the subject matter of this term sheet and
containing all other essential terms of an agreed upon transaction.

 

Position:    President and Chief Operating Officer of the Company, reporting to
the Chief Executive Officer. Position will require Executive to relocate to a
place near Ripon, Wisconsin. Duration:    3-year initial term, plus successive
one-year renewal terms unless written notice by either party is given at least
90 days prior to the then current termination date. Base Salary:    $330,750 per
year, or such higher rate as may be determined from time to time. We expect that
the Company will pay compensation that is competitive with standards within the
Company’s industry. Annual Bonus:   

Annual performance bonus plan established by the Compensation Committee and/or
Board of Directors. Executive’s target bonus opportunity as a percentage of his
salary will be 50% of your base salary.

Your participation in the Company’s Annual Metric Bonus Program will begin in
2008 (payable in early 2009). This program is based on Company EBITDA
performance against Board of Director approved targets. Inclusion in the
Company’s Annual Metric Bonus Program is subject to the annual approval of the
Compensation Committee of the Board of Directors.

Stock Option Grant:   

Executive will be granted stock options to acquire 1.25% of the Company’s
shares.

 

60% of the options will be service options that vest in five equal annual
installments on the anniversaries of the grant date.

 

40% of the options will be performance options that vest upon the achievement of
the following objectives: (Performance targets to be established by the
Compensation Committee, CEO and the Executive).



--------------------------------------------------------------------------------

Equity Purchase:    Executive will be provided the opportunity to purchase
shares of common stock, with the expectation being that he will invest a minimum
of $300,000. Benefits, etc:    Executive will be eligible to participate in
employee benefit programs in which senior executives of the Company are
generally eligible. Executive shall be entitled to 4 weeks vacation per year.
The Company will reimburse Executive for all reasonable business expenses.
Relocation Expenses:    The position requires relocation to a place near Ripon,
Wisconsin. Reasonable costs of relocation will be reimbursed by the Company.
Should Executive voluntarily resign or be terminated for Cause within 18 months
of signing an employment agreement, Executive will be required to repay the
Company for his relocation costs. Change in Control:   

Upon a change in control:

 

•     Service options vest and are cashed out.

 

•     Performance options that are vested prior to or upon the CIC are cashed
out, and unvested performance options are canceled.

 

•     Cash settlement right is subject to the Comp Committee’s determination
that the successor should assume the options or provide substitute awards that
are substantially equivalent or better.

 

•     Acceleration and cash out of options are subject to 280G cut-back (if
necessary, Company will use reasonable efforts to obtain shareholder approval to
avoid cut-back).

Termination for Cause:   

Upon a termination for Cause (as defined in the Company’s stock incentive plan;
see Annex A):

 

•     Executive will receive base salary through his date of termination.

 

•     All options, whether or not vested, will be canceled.

 

2



--------------------------------------------------------------------------------

Termination without Cause:   

Upon a termination without Cause:

 

•     Executive will receive base salary through his date of termination.

 

•     Executive will receive one year of base salary paid according the
Company’s normal payroll practices.

 

•     Executive will receive a pro rata portion of the bonus he would have
otherwise earned, paid on the normal payment date for annual bonuses.

 

•     Executive will be eligible to continue to participate at the Company’s
expense in employee benefits plans for the following year.

 

•     Unvested options will be canceled; vested options may be exercised within
60 days of termination.

 

All severance payments and benefits are contingent upon Executive’s execution of
a general release and continued compliance with confidentiality, non-compete and
non-solicitation provisions.

Voluntary resignation:   

Upon a termination by Executive’s voluntary resignation:

 

•     Executive will receive base salary through his date of termination.

 

•     Unvested options will be canceled; vested options may be exercised within
60 days of termination.

Termination Because of Death or Disability:   

Upon a termination because of Executive’s death or Disability (as defined in the
Company’s stock incentive plan; see Annex A):

 

•     Executive will receive base salary through his date of termination.

 

•     Unvested options will be canceled; vested options may be exercised within
one year of the date of termination.

Repurchase of Shares Upon Termination of Employment    Upon a termination of
Executive’s employment for any reason prior to an IPO, the Company has the right
to repurchase Executive’s shares (including any shares acquired by exercise of
options). The repurchase price depends on the circumstances of termination:     

Termination Event

      

Repurchase Price

  

•     By the Company w/o Cause

 

•     By the Company for Cause

 

•     Death or Disability

 

•     Approved resignation

 

•     Unapproved resignation

 

    

Fair Market Value (FMV)

 

Lesser of FMV and Executive’s cost

 

FMV

 

FMV

 

Lesser of FMV and Executive’s cost

   The fair market value of shares of common stock is determined by the Board.
Confidential Information:    No disclosure of confidential matters during or
after term. Executive shall disclose to the Company and the Company will own all
right, title and interest in, all intellectual property.

 

3



--------------------------------------------------------------------------------

Non-Competition and

Non-Solicitation:

   During employment term and the one-year period following any termination of
employment, Executive shall not directly or indirectly compete with the
Company’s business, have any financial interests in suppliers or services
purchased by the Company, or solicit any suppliers, customers or other business
relations of the Company, or any employees of the Company; except the Executive
may be passive owner of not more than 2% of any publicly traded stock.
Restrictions on Shares:   

Shares, including shares acquired on the exercise of options, will be subject to
terms of a management subscription agreement and the stockholders agreement. As
is generally applicable to management shares, prior to an IPO shares cannot be
transferred except:

 

•     For approved estate planning purposes.

 

•     Pursuant to tag-along and drag-along rights.

 

•     For the payment of the exercise price of options.

 

•     With the consent of the Board.

Governing Law; Arbitration:    Agreement governed by laws of Wisconsin. Any
controversy or claim will be settled by arbitration in Chicago, Illinois,
according to the rules of the AAA, except that Executive’s breach of provisions
relating to confidential information, non-solicitation and non-compete may be
enforced by specific performance in any court of competent jurisdiction.

 

4



--------------------------------------------------------------------------------

Annex A

“Cause” means (i) the commission of a felony or the commission of any act or
omission involving moral turpitude, dishonesty, disloyalty or fraud,
(ii) conduct tending to bring the Company or any of its affiliates into public
disgrace or disrepute, (iii) gross negligence or willful misconduct with respect
to the Company or any of its affiliates, (iv) failure to accept and cooperate
with actions and initiatives assigned to the Executive by the Board of Directors
of the Company, the Chief Executive Officer, or the Executive’s direct
supervisor, or (v) the Executive or any member of the Executive’s family shall
engage in any Restricted Activity with any customer, supplier or other person
having a business relation with the Company, without the prior written approval
of the Board of Directors of the Company.

“Disability” means a physical or mental impairment that renders an Executive
unable to perform the essential functions of the Executive’s position even with
reasonable accommodation (that does not impose an undue hardship on the
Company), and which has lasted at least sixty (60) consecutive days. A physician
selected by the Company or its insurers, and consented to by the Participant or
the Executive’s personal representative shall make the determination of the
existence of a Disability. Consent by the Participant or the Executive personal
representative shall not be unreasonably withheld.

 

5